NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit
                                       2009-3112

                                 FRANCISCO JARDIM,

                                                            Petitioner,

                                            v.

                             DEPARTMENT OF THE ARMY,

                                                              Respondent.


      Daniel M. Kininmonth, Law Offices of Daniel M. Kininmonth, of Louisville, Kentucky,
argued for petitioner.

       David S. Silverbrand, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent. With him
on the brief were Tony West, Assistant Attorney General, Jeanne E. Davidson, Director,
and Kirk T. Manhardt, Assistant Director. Of counsel on the brief was Steven A. Edwards,
Attorney, United States Department of the Army, of Fort Knox, Kentucky.

Appealed from: Merit Systems Protection Board
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                    2009-3112


                              FRANCISCO JARDIM,

                                                     Petitioner,

                                         v.

                          DEPARTMENT OF THE ARMY,

                                                     Respondent.




                                  Judgment


ON APPEAL from the       MERIT SYSTEMS PROTECTION BOARD

in CASE NO(S).           CH0752080147-I-2

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (LOURIE, LINN and MOORE, Circuit Judges).

                         AFFIRMED. See Fed.Cir.R.36.


                                         ENTERED BY ORDER OF THE COURT




DATED October 14, 2009                    /s/ Jan Horbaly
                                         Jan Horbaly, Clerk